Citation Nr: 1111736	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  07-28 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1948 to June 1968.  He died in March 1979.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida, which, having determined that new and material evidence had been received, reopened and denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  However, despite any determination reached by the RO, the Board must conduct an independent review of the evidence to determine whether new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In August 2009, the Board remanded the appellant's claim for further development, specifically, to afford her appropriate notice according to the Veterans Claims Assistance Act of 2000 regarding the reason her prior claim was denied and the information necessary to substantiate her current claim.  This was accomplished, and in January 2011, the VA Appeals Management Center issued a Supplemental Statement of the Case, in which it continued to deny the appellant's claim.  The claims folder has been returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  An unappealed June 1979 rating decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death because there was no evidence that he had a malignancy or other chronic genitourinary tract disorder in service, no evidence that his renal cell carcinoma manifested to a compensable degree within one (1) year of separation from service, and no probative evidence otherwise linking his diffusely metastatic renal cell carcinoma to active duty service. 

2.  The evidence received since the June 1979 rating decision is neither cumulative, nor redundant, and raises a reasonable possibility of substantiating the appellant's claim.  
 
3.  At the time of his death, the Veteran had no service-connected disabilities.

4.  The Veteran died on March [redacted], 1979.  The death certificate shows that the immediate cause of death was diffusely metastatic renal cell carcinoma; there was no secondary cause.

5.  The Veteran's service records reveal that he served on active duty service in the Republic of Vietnam ("Vietnam") during the Vietnam Era, thus, his exposure to herbicides is presumed.  

6.  The most probative evidence of record establishes that the Veteran's diffusely metastatic renal cell carcinoma did not manifest in service or within one year of service separation, and was not etiologically related to any in-service injury or disease, including herbicide exposure during service.





CONCLUSIONS OF LAW

1.  The June 1979 rating decision that denied entitlement to service connection is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1100 (2010).

2.  New and material evidence sufficient to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death has been received; accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The Veteran's death from diffusely metastatic renal cell carcinoma was neither caused by, nor related to an in-service event or disease, to include herbicide exposure.  See 38 U.S.C.A. §§ 1110, 1131, 1137, 1310, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(e), 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the Secretary of VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, VA satisfied the notification requirements of the VCAA by means of a letter dated August 2006, which informed the appellant of the criteria pertaining to what constitutes new and material evidence, the types of evidence needed in order to substantiate her underlying service connection claim, the division of responsibility between her and VA for obtaining the required evidence, and requested that she provide any evidence in her possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  A second letter, dated November 2007, satisfied Dingess/Hartman and informed the appellant of how VA determines the disability rating and effective date elements of a claim.  An August 2009 letter informed her of the specific reasons for the previous denial.  As the issue of whether new and material evidence has been received has been resolved in the Appellant's favor, any error in notice required by Kent is harmless error.    

      b.) Duty to Assist

Under the VCAA, VA also has a duty to assist the appellant in the development of a claim.  This includes assisting the appellant in procuring service treatment and relevant post-service treatment records.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  In this case, the claims folder contains the Veteran's service and relevant post-service treatment records, his relevant service personnel records and his death certificate, showing the exact cause of death.  The appellant has not referenced any outstanding, available records that she wanted VA to obtain or that she felt were relevant to the claim that have not already been obtained and added to the claims folder.

The Board recognizes that the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  However, VA's duty to provide a medical examination or opinion is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  
38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).
As will be discussed in greater detail below, the Board has determined that an opinion as to the cause of the Veteran's death is not warranted, as there is no competent lay or medical evidence to suggest that his death from diffusely metastatic renal cell carcinoma was either caused by, or related to an in-service event or disease, to include herbicide exposure in Vietnam.  The Court has held that, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that " 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  

The Board is cognizant that there are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  However, the Board believes that, unlike a dislocated shoulder, renal cell carcinoma is not the type of condition that lends itself to lay observation or diagnosis.  Therefore, as a lay person, the appellant has not been shown to be competent to offer an opinion on a matter requiring medical expertise, such as her claim that the Veteran's renal cell carcinoma, diagnosed many years after service, had its onset in service or was otherwise related to service, including herbicide exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the lay opinions of the appellant may serve to establish any association between the Veteran's cause of death and military service so as to satisfy the requirements of McLendon.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her appealed claim.  

II.  Applicable laws and regulations.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).
In order to establish direct service connection for a disorder, the claimant must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

III.  New and Material Evidence

The first issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

As noted above, by a June 1979 rating decision, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death on the bases that there were no findings in the service treatment reports that he had a malignancy or other chronic genitourinary tract disorder in service, no medical evidence that his renal cell carcinoma had manifested to a compensable degree within one year of separation from service, and no probative evidence otherwise linking his diffusely metastatic renal cell carcinoma to active duty service.  At the time of the denial, the RO considered the Veteran's service treatment records, his death certificate, a September 1978 letter from the Tampa, Florida VA Hospital Medical Administration Service, indicating that he was at that time receiving treatment for renal cell carcinoma metastasized to the bone, which his physician opined had resulted in his permanent and total disability, and the appellant's statements in support of her claim.  By means of a July 1979 letter, the appellant was notified of the decision, including her right to appeal.  However, a timely Notice of Disagreement was not received within one year of the notification letter.  Therefore, that decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  As such, the decision is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104; 38 C.F.R. § 3.156.
 "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2010).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

In August 2006, the appellant applied to reopen her previously-denied claim.  In a November 2006 rating decision, the RO concluded that new and material evidence sufficient to reopen the claim had been received; the claim was subsequently reopened and denied.  A review of the claims folder shows that the additional evidence submitted since the June 1979 rating decision consists of verification with the National Personal Records Center ("NPRC") of the Veteran's in-country service in Vietnam between March 1966 and March 1967; an April 1991 letter from the "Agent Orange Administration," United States District Courthouse, Brooklyn, New York, notifying the appellant of her receipt of a monetary survivor award, which appeared to be part of an Agent Orange class action lawsuit; and many VA treatment records for treatment of the Veteran's diffusely metastatic renal cell carcinoma.  Accordingly, as the record now contains evidence that the Veteran served within the land boundaries of Vietnam during the Vietnam Era, and was thus presumably exposed to herbicides, the Board concludes that this evidence satisfies the low threshold requirement for new and material evidence to reopen the previously disallowed claim.  The claim is thus reopened.  

IV. Analysis

In order to establish service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in, or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).

In addition, if a veteran served continuously for ninety (90) days or more during a period of war or after December 31, 1946, and if a malignant tumor becomes manifest to a degree of 10 percent or more within one year from the date of the veteran's separation from such service, this condition will be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West  2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

If the veteran died from a non-service-connected injury or disease, it must be shown that he was receiving, or was entitled to receive, VA compensation for a service-connected disability that was rated as totally disabling (1) for at least 10 years immediately before his death, or (2) since the veteran's release from active duty and for at least five years immediately preceding death, or (3) for at least one year before death if the veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318 (2002); 38 C.F.R. § 3.22 (2010).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2010).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2010).

The service-connected disability will be considered a contributory cause of death if it is shown that it contributed substantially or materially to death, combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2010).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

Medical evidence is required to establish a causal connection between service, or a disability of service origin and a veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting a fatal disease, or have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

The Veteran's death certificate reveals that he died on March [redacted], 1979 as a result of diffusely metastatic renal cell carcinoma.  There is no secondary cause listed.  The Veteran was not service-connected for any disabilities or conditions at the time of his death.  The appellant contends that his death from cancer was the result of herbicide exposure during service in Vietnam.  

VA regulations provide presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.309(e) (2010).  They also provide presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines, in regulations prescribed under this section, warrants a presumption of service connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  

These diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and sub-acute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.  Ischemic heart disease (including coronary artery disease), Parkinson's disease and B-cell leukemias (such as hairy cell leukemia) were added to the list of diseases effective August 31, 2010.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).

As noted above, the Veteran's service personnel records demonstrate that he served within the borders of Vietnam from March 1966 to March 1967.  Accordingly, as he served in Vietnam between January 9, 1962, and May 7, 1975, he is presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(i) and (iii).  

However, although the Veteran served in Vietnam, and was therefore presumptively exposed to herbicides, renal cell carcinoma (cancer of the kidney) is not one of the diseases which may be presumed to have resulted from herbicide exposure under the provisions of 38 C.F.R. § 3.309(e).  In fact, renal cancers have been specifically ruled out by the National Academy of Science as being associated with herbicide exposure.  Thus, service connection for the cause of the Veteran's death as a result of diffusely metastatic renal cell carcinoma on the basis of presumptive herbicide exposure in service is not for application.

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has determined that the "Veteran's Dioxin and Radiation Exposure Compensation Standards Act" does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, under Combee, presumption based on herbicide exposure is not the only method for establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

With regard to service connection on a direct basis for the Veteran's cause of death from diffusely metastatic renal cell carcinoma, the Board notes that his service treatment records are negative for any complaints suggestive of, treatment for, or diagnosis of renal cell carcinoma during service.  In addition, the appellant has not submitted any probative medical evidence relating the Veteran's death to service.  As such, service connection for the cause of the Veteran's death due to diffusely metastatic renal cell carcinoma on a direct basis is not warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Post service VA treatment records show that the Veteran was not diagnosed with renal cell carcinoma until September 1976, approximately eight years after service.  As such, service connection for the cause of the Veteran's death as a result of diffusely metastatic renal cell carcinoma on a presumptive basis for chronic diseases is not warranted.  See 38 C.F.R. §§ 3.307(a)(3).  

In addition, the Board notes that the appellant has advanced several theories of entitlement to support her contention that herbicide exposure caused the kidney cancer that resulted in the Veteran's death, including her assertion that, because the Veteran was only 46 years old when he was diagnosed with the condition, it must have stemmed from his Vietnam service.  However, as previously noted, she is not competent to make such assertions, and had failed to submit any competent, credible medical evidence to support her claims.  In addition, despite her contention that service connection for the cause of her husband's death as a result of exposure to Agent Orange is warranted because she received a one-time financial settlement from the Agent Orange Administration, the entity tasked with distributing the funds from a previous Agent Orange class action lawsuit, there is no association between the Agent Orange Administration and VA, or the laws and regulations administered by VA.  Nor does the Agent Orange Administration have any effect on the disabilities found to be presumptive under 38 C.F.R. § 3.309(e).  

After considering the complete evidence of record, the Board concludes that the competent evidence is against finding that the Veteran's diffusely metastatic renal cell carcinoma was the result of military service, including presumptive or direct exposure to herbicides.  

The Board is sympathetic to the appellant in that it is clear that she sincerely believes that her husband's death was a result of herbicide exposure during service.  However, as previously discussed, there is no competent medical evidence of record to support this contention.  As a lay person who has not been shown to be capable of making medical conclusions, her statements concerning the cause of the Veteran's death are simply not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).
Thus, as the claims folder contains no competent medical or other probative evidence relating the Veteran's death directly or indirectly to his active military service, the Board finds that service connection for the cause of the Veteran's death is not warranted.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not for application, as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


